Citation Nr: 1603260	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-20 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for varicose veins, right leg status post excision of veins.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active service from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina, that granted service connection for varicose veins, right leg status post excision of veins, with an evaluation of 10 percent from the date of service connection, June 19, 2007. 

Subsequently, in January 2009 the RO in St. Petersburg, Florida, increased the rating to 20 percent, effective June 26, 2008.  Jurisdiction over the case was later returned to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VLJ) in May 2014.  A transcript of the hearing is associated with the
Virtual VA paperless claims processing system.

In November 2014 the Board remanded the above issue for additional development.  All requested actions having been taken, the claim is returned to the Board for further appellate consideration.

During the pendency of the appeal, the disability rating was increased to 40 percent, effective from the date of service connection, June 19, 2007, in an April 2015 rating decision.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in the October 2015 supplemental statement of the case, the RO incorrectly stated that entitlement to an increased rating for varicose veins remained denied, rather than the correct statement that the disability rating was increased to 40 percent.  The Board will, of course, limit its review to the correct issue on appeal.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record shows that the Veteran is currently working.  Therefore no TDIU claim is inferred as part of the current appeal for an increased evaluation.


FINDING OF FACT

The Veteran's varicose veins, right leg status post excision of veins, are manifested by aching and fatigue after prolonged standing or walking, with persistent edema and stasis pigmentation, but only some ulceration.


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 40 percent for varicose veins right leg status post excision of veins, are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In November 2014 the Board remanded the matter on appeal to obtain any outstanding records, afford the Veteran a new examination, and readjudicate the claim.  The Veteran was asked to submit additional evidence, or to authorize VA to obtain such evidence, in March 2015.  A Disability Benefits Questionnaire was completed in March 2015, and he was afforded a VA examination in May 2015.  The claim was then readjudicated in the April 2015 rating decision.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2007, August 2008, and December 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record. 

Multiple VA examinations have been afforded the Veteran; examiners have made all required clinical findings necessary for application of the Rating Schedule criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Varicose veins are evaluated under Diagnostic Code 7120, which provides that for each affected extremity, asymptomatic palpable or visible varicose veins are rated noncompensable (0 percent).  

With intermittent edema or aching and fatigue after prolonged standing or walking, and symptoms are relieved by elevation or compression hosiery, a 10 percent evaluation is assigned.  

Persistent edema, incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema, is rated 20 percent disabling.  A 40 percent evaluation is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Massive board-like edema with constant pain at rest is rated totally (100 percent) disabling.

Analysis 

At the outset, the Board notes that the Veteran submitted multiple photographs of his condition during the pendency of this claim.  The photographs show discoloration of the skin in the affected area.

In a June 2007 statement, the Veteran reported symptoms to include a lot of pain at night, numbness and a tingling feeling, and his right leg becoming very heavy after periods of standing or sitting.

Lay statements from coworkers in January and May 2008 generally attested to the Veteran's complaints of pain and numbness in his right leg while walking and with prolonged standing.

Private treatment records in March 2008 showed complaints of right leg pain, throbbing, and mild edema.  

The Veteran was afforded a VA examination in May 2008 in which he reported pain in his right leg, swelling, aching, and fatigue in the leg.  The examiner noted some edema, but compression hosiery did not relieve the pain, and tenderness.  The examiner also noted that the veins were not board-like.

Private treatment records in June 2008 showed that the right leg was not getting any better and stayed swollen; severe varicose veins was noted.

The Board also notes that VA treatment records are replete with complaints of right leg pain, swelling, numbness, and stiffness.  Some ulceration or inflammation was also noted in a September 2008 VA treatment record.

Dr. W.D. submitted a statement in September 2008 that he would rate the Veteran's varicose vein disease at 40 percent in the right leg.

Lay statements from the Veteran's spouse and daughter in September 2008 attested to his right leg affecting his ability to do everyday activities, caused him to limp, and caused severe pain.

The Veteran stated in September 2008 that his right leg pain had increased in severity, compression hosiery did not work.  He also stated that he had persistent swelling, causing disfigurement, and tenderness. 

The Veteran was afforded a VA examination in October 2008 in which he reported bulging veins, pain, and heaviness in his leg.  He noted that his walking and standing was also limited, his symptoms were not relieved by elevation or compression hosiery.  Physical examination showed edema that was not massive or board-like; there was no ulceration, stasis pigmentation, or eczema present.

The Veteran stated in October 2010 that he had soreness, lumps under the skin, swelling, and strong pain which affected his mobility.  In January 2011 he also stated that he had edema, persistent eczema, and feelings of fatigue in his leg.  He stated that he had a continuous dull ache and leg cramping from sitting, walking, standing, or even laying down.  He noted that he had bulging veins, heaviness in his legs, veins that were painful to touch, swelling, and compression stockings did not relieve pain.

Lay statements from the Veteran's spouse, daughter, and coworker in January 2011 also noted his complaints of pain in his right leg and him limping, brown and black discoloration, swelling, and persistent edema.

The Veteran was afforded a VA examination in March 2011 in which he noted increased pain and a lump-like growth after he was not able to tolerate a laser ablation in September 2009.  It was noted that the Veteran had limited standing and walking, persistent edema, no skin discoloration, no ulceration, no board-like edema, and no stasis pigmentation or eczema.  The Veteran reported aching, fatigue, throbbing, and a heavy feeling after prolonged walking or standing that was not relieved by compression hosiery.  

In his July 2012 formal appeal, VA Form 9, he stated that a higher evaluation should have been granted because he had persistent edema.

In May 2014 the Veteran also testified before the undersigned VLJ as to his symptoms to include aching, fatigue, and pain, with elevation and compression hosiery not helping to relieve the symptoms.  He also testified that he had a rash but no current ulcerations.

Lay statements from the Veteran's spouse and daughter in September 2014 attested to his right leg pain, tender/cordlike veins, localized redness and swelling, numbness, cramping, and weakness.

The Veteran submitted a statement in December 2014, noting that he was submitting argument to support a 40 percent rating.  He stated that his leg had persistent edema, stasis pigmentation, and some ulceration.

A Disability Benefits Questionnaire was completed in March 2015 in which the Veteran reported constant pain, swelling, edema not relieved with stocking or elevation, a rash at the bottom of his ankle, aching and fatigue in the leg after prolonged standing or walking, and persistent edema.

The Veteran was afforded a VA examination in May 2015 in which he reported constant pain in his right leg, persistent swelling, aching and fatigue after prolonged standing and walking.  Persistent edema was noted.

Based on review of the evidence above, the Board finds that in the absence of the baseline criteria of persistent ulceration, no Schedular evaluation in excess of 40 percent may be assigned.

That is, the rating criteria for varicose veins are successive.  Successive rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

Any Schedular evaluation in excess of 40 percent requires a finding of at least persistent ulceration, which is not shown here at any time during the appellate period.  Any ulceration comes and goes, based on ongoing treatment records from VA, private sources, and the Veteran's own testimony before the undersigned.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 40 percent for varicose veins, right leg status post excision of veins, is not warranted.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected varicose veins, right leg status post excision of veins, which is manifested by aching and fatigue, persistent edema, stasis pigmentation, and intermittent ulceration.  Here, the Board finds the Schedular criteria to be adequate, as they include consideration of the Veteran's complaints.  The Schedule also provides increased evaluations for symptoms not complained of by the Veteran.  Further discussion of 38 C.F.R. § 3.321 is not warranted.

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 


ORDER

Entitlement to a disability rating in excess of 40 percent for varicose veins, right leg status post excision of veins, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


